   Case 1:19-cv-10156-LGS-BCM Document 80 Filed 04/07/21 Page 1 of 2




                      IN THE UNITED STATES OISTRI CT COURT
                    FOR TH E OUTI IERN DIST RI T OF N l[W YORK


Tl IE BO TON CON UL TIN         1   ,ROUP, INC.,

                   Plaintiff I ountcrclairn-Di.!l(;ndnnl,

                        -against-                            Civil Action No.: l :19-cv-10156 (LGS)
                                                             (BCM)
NCR CORPORATION.

                   Defendant I Counterclaim-Pla intiff.



        STIPULATION AND [PROPOSED] ORDER OF VOLUNTARY DISMISSAL
                     PU RSUANT TO F.R.C.P. 41(a)(l )(A)(ii)

        IT IS HEREBY STIPULATED AND AGREED, by and between The Boston Consulting

Group, Inc. and NCR Corporation, through their undersigned counsel, that the above-captioned

action shall be dismissed with prejudice pursuant to Federal Rule of Civil Procedure

4l(a)(l)(A)(ii), with each party to pay its own costs and attorneys' fees. The Court retains

jurisdiction over the settlement of this matter under Kokkonen v. Guardian Life Ins. Co. of Am..

511 U.S. 3 75 ( 1994), including with respect to enforcement of the settlement agreement.



 Dated: April 7, 2021

                                    AM & TAFTLLP            CRA VA TI I, SWAINE & MOORE LLP
                                        ......
Isl                                                         Isl~~
Jason                                                       David R. Marriott
                                                            Yonatan Even
 Sara Bussiere                                              Lelia Ledain

200 Liberty Street                                          Worldwide Plaza
New York, NY I028 1                                         825 Eighth A venue
(212) 504-6000                                              New York, NY I 0019
                                                            (212) 474-1000
  Case 1:19-cv-10156-LGS-BCM Document 80 Filed 04/07/21 Page 2 of 2




 jason.halper@cwt.com                    clmarriott(a)cravath.com
 jared.stanisci@cwt.com                  yevcn@.cravath.com
 sara.bussiere@cwt.com                   lledain@cravalh.com

Allorneys for Plaintiff and              Allorneysfor Defendant and
Counterclaim Defendant                   Counterclaim Plaint[[(




PURSUA T TO THE STIPULATIO , IT IS SO ORDERED.

Dated:
              New York, New York




                                                  LORNA G. SCHOFIELD
                                                  United States District Judge




                                   -2-
